Title: To George Washington from David Porter, 17 August 1793
From: Porter, David
To: Washington, George




Revenue Cutter Active Baltimore August 17th 1793

I Beg leave
To return your Excellency my Sincere and unfeigned thanks for noticeing and commissioning me to the command of the Revenue Cutter Active on the maryland station.
 Also take leave to inform you of my intentions of Steping forward with recommendations for the surveyors Office of the port of baltimore, as I conceive the door Is yet open for candidates, delicacy woud not permit Me to make such early application as some others. had I have done it its probable shoud have succeeded with Little trouble, but hope it is not too late, Shoud I be Honoured with filling that Office none woud be more Attentive to duty And trust than myself. I was the Publicks faithfull and attentive servant during the Late war in capasity of Lieutenant on board our frigates with some of our ablest Commanders and Ever had their thanks and good wishes, but proved an Unfortunate man being often Captured and experiene⟨d⟩ the Cruelest treatment at Sundry times in different places, but to enter into particulars of such A nature woud be tedious to your Excellency.
I now solicit and pray for an office of profit on A peace establishment which if I am honoured To fill shall endeavour to give general and uniform Satisfaction it must be my sole dependence for Support through life for Self and family. I Am Your Excellency’s Obbt and Attentive Servant.

David Porter Master Of the Cutter Active

 